PUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


SHERYL L. HALL,                            
                   Plaintiff-Appellant,
                  and
DONALD R. HALL,
                              Plaintiff,
                  v.
HILLARY RODHAM CLINTON; MARK
LINDSAY; MARSHA SCOTT; LAURA
TAYMAN; JOHN DOE; JANE DOE,                        No. 99-2665
             Defendants-Appellees,
                  and
DEMOCRATIC NATIONAL COMMITTEE,
Officers, Agents, Employees;
FRANKLIN REEDER; JODIE TORKELSON;
ADA POSEY; CHARLES BENJAMIN;
CRAIG SMITH; ERIC VADEN; MAGGIE
WILLIAMS; JOSEPH ANDREW,
                        Defendants.
                                           
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
            Albert V. Bryan, Jr., Senior District Judge.
                         (CA-99-694-A)

                        Argued: November 2, 2000

                       Decided: December 19, 2000

      Before WILKINSON, Chief Judge, and WILKINS and
                   MOTZ, Circuit Judges.
2                         HALL v. CLINTON
Affirmed by published opinion. Judge Wilkins wrote the opinion, in
which Chief Judge Wilkinson and Judge Motz joined.


                            COUNSEL

ARGUED: Paul Joseph Orfanedes, KLAYMAN & ASSOCIATES,
P.C., Washington, D.C., for Appellant. Michael Scott Raab, Appellate
Staff, Civil Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellees. ON BRIEF: Larry Klayman,
KLAYMAN & ASSOCIATES, P.C., Washington, D.C., for Appel-
lant. David W. Ogden, Acting Assistant Attorney General, Helen F.
Fahey, United States Attorney, Mark B. Stern, Appellate Staff, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Appellees.


                             OPINION

WILKINS, Circuit Judge:

   Sheryl L. Hall appeals a district court order dismissing her claims
under Bivens v. Six Unknown Named Agents of Fed. Bureau of Nar-
cotics, 403 U.S. 388 (1971), and 42 U.S.C.A. § 1985(1) (West 1994),
as being precluded by the Civil Service Reform Act (CSRA) of 1978,
Pub. L. No. 95-454, 92 Stat. 1111 (codified as amended in scattered
sections of 5 U.S.C.A.). Because the CSRA constitutes the exclusive
remedy for claims arising out of federal employment, we affirm.

                                  I.

   Hall alleged the following facts in her amended complaint. On
October 25, 1992, Hall began employment as a manager in the Execu-
tive Office of the President ("EOP"). In the time she worked for the
EOP, she received numerous awards and high performance ratings. In
November 1993, Hall was responsible for developing software for
what became known as the "White House Office Database"
("WhoDB"). Development of the WhoDB was overseen by Director
of White House Correspondence Marsha Scott and by First Lady Hil-
                            HALL v. CLINTON                            3
lary Rodham Clinton. Scott was assisted by two employees of the
White House Correspondence Office, Eric Vaden and Laura Tayman.
In November 1993, Hall and Scott met regarding the WhoDB. When
Scott described the political nature of some of the information that
Clinton intended to include in the WhoDB, Hall expressed concern
regarding the legality of doing so. In response, Scott instructed Hall
to do her best to circumvent the applicable legal restrictions. In a sub-
sequent meeting, also in November 1993, Hall informed Scott that she
had concluded that using the WhoDB as described by Scott would
indeed be illegal. Scott responded angrily by "oust[ing]" Hall from
Scott’s office. J.A. 27.

   In January 1994, Scott transmitted a memorandum to Clinton and
Bruce Lindsey, an advisor to the President who was employed in the
White House Counsel’s Office. In the memo, she stated that Clinton
and the President wanted the WhoDB completed, and she falsely
characterized Hall as "old, less informed, unenthusiastic, disloyal to
the President’s administration, and an obstacle to the development of
the WhoDB." Id. at 27-28 (amended complaint) (internal quotation
marks omitted).

   Beginning in January 1994, ten employees were removed from
Hall’s supervision and she was relieved of her responsibility concern-
ing the WhoDB. Tayman and Vaden transmitted a memorandum to
Scott in March 1994 falsely characterizing Hall as "disloyal, incom-
petent, and lacking in management skills." Id. at 28. Hall received no
prior notification regarding this memo and no reasonable opportunity
to defend herself against the allegations therein. Scott, in turn, trans-
mitted the memo to White House Deputy Chief of Staff Phil Lader
and to Clinton. Neither Clinton, Scott, Tayman, nor Vaden supervised
Hall or had any authority over her. Hall’s responsibilities continued
to be reduced in subsequent months, and in November 1996, her posi-
tion was eliminated and her responsibilities were assigned to a less
qualified employee for whom she was assigned to work.

   Hall subsequently initiated this suit, alleging two causes of action
that are relevant here: (1) that by transmitting the false memoranda
disparaging her, Scott, Tayman, and Vaden, acting under color of law,
violated Hall’s liberty interest in her reputation without affording her
the due process of law required by the Fifth Amendment to the United
4                          HALL v. CLINTON
States Constitution; and (2) that Scott, Clinton, and other unnamed
officials violated 42 U.S.C.A. § 1985(1) by agreeing to impede Hall
by intimidation or threat from lawfully discharging her duties or to
injure Hall in her person or property because of the lawful discharge
of her duties.

   The defendants moved to dismiss Hall’s complaint for lack of sub-
ject matter jurisdiction and for failure to state a claim. See Fed. R.
Civ. P. 12(b)(1), (6). The district court granted the motion, determin-
ing that it lacked subject matter jurisdiction over the claims because
they were precluded by the CSRA. The court alternatively determined
that the complaint failed to state a Fifth Amendment Bivens claim
because Hall did not have a vested liberty interest in her employment
with the EOP and failed to state a 42 U.S.C.A. § 1985(1) claim
because it did not allege class-based discrimination.

                                  II.

  Hall maintains that the district court erred in dismissing her Fifth
Amendment Bivens claim against Scott, Tayman, and Vaden as being
precluded by the CSRA. We disagree.

   A Bivens action is a judicially created damages remedy designed
to vindicate violations of constitutional rights by federal actors. See
Bivens, 403 U.S. at 395-97. In order for a Bivens remedy to be avail-
able, a court must determine that (1) Congress has not already pro-
vided an exclusive statutory remedy; (2) there are no "special factors
counselling hesitation in the absence of affirmative action by Con-
gress"; and (3) there is no "explicit congressional declaration" that
money damages not be awarded. Id. at 396-97; see Schweiker v. Chil-
icky, 487 U.S. 412, 423 (1988). The "special factors" concept "in-
clude[s] an appropriate judicial deference to indications that
congressional inaction has not been inadvertent." Schweiker, 487 U.S.
at 423.

   The CSRA "comprehensively overhauled the civil service system,"
creating a "framework for evaluating adverse personnel actions
against [federal employees]." Lindahl v. Office of Pers. Mgmt., 470
U.S. 768, 773-74 (1985). "It prescribes in great detail the protections
and remedies applicable to such action, including the availability of
                           HALL v. CLINTON                           5
administrative and judicial review." United States v. Fausto, 484 U.S.
439, 443 (1988). A primary purpose of enacting the CSRA was "to
replace the haphazard arrangements for administrative and judicial
review of personnel action" that existed prior to the CSRA. Id. at 444.
When the CSRA was enacted, the perception was that the existing
appeals process was so lengthy and complicated that federal supervi-
sors were discouraged from taking legitimate adverse personnel
actions. See id. at 445. Further, because multiple jurisdictions had
concurrent jurisdiction over actions challenging personnel decisions,
there was a wide variation in decisions regarding the same or similar
matters. See id. Accordingly, the CSRA was designed to eliminate
this problem as well. See id.

   The Supreme Court examined the availability of a Bivens action in
a federal employment context in Bush v. Lucas, 462 U.S. 367 (1983).
In Bush, the Supreme Court determined that federal employment con-
stituted a "special factor" warranting refusal to recognize a First
Amendment Bivens claim asserted by a federal employee. See Bush,
462 U.S. at 378-80; Zimbelman v. Savage, 228 F.3d 367, 370 (4th Cir.
2000). This court recently decided a similar case, the facts of which
are closely analogous to the case at bar. In Zimbelman, two employ-
ees were fired from their jobs with the Air Force under suspicion of
having committed various acts of misconduct, including theft and
fraud. See Zimbelman, 228 F.3d at 369. The employees brought suit
against their supervisors and the Air Force investigators who had con-
ducted the investigation into their misconduct, asserting several con-
stitutional claims, including one under Bivens for a violation of their
Fifth Amendment right to preserve their reputations. See id. at 370.
This court affirmed the dismissal of the Bivens claims, concluding
that they "indisputably ar[o]se from a federal employment relation-
ship." Id.

   Hall contends that the CSRA does not preclude her Bivens action
because although the CSRA provides for administrative or judicial
review of the action taken against her, her Bivens claim is not against
her supervisor. Hall’s argument is without merit, however. The salient
fact here is that the wrongful acts Hall alleges were taken against her
arose out of her federal employment relationship. Because they did
arise out of her federal employment, Bush and Zimbelman dictate that
Hall’s claim is precluded. That the CSRA does not provide the rem-
6                           HALL v. CLINTON
edy that she would prefer is of no moment. See Bush, 462 U.S. at 388-
90 (refusing to allow a Bivens action even though "existing remedies
[did] not provide complete relief"); Zimbelman, 228 F.3d at 370-71
(holding that plaintiffs were not released from the exclusive remedial
framework of the CSRA when their claims arose from their federal
employment even though the CSRA provided plaintiffs with no rem-
edy); cf. Lombardi v. Small Bus. Admin., 889 F.2d 959, 961 (10th Cir.
1989) (holding that plaintiff’s claims were precluded by CSRA
because actions complained of arose from federal employment rela-
tionship even though many of the alleged violations occurred after the
employment relationship was terminated); Gleason v. Malcom, 718
F.2d 1044, 1048 (11th Cir. 1983) (per curiam) (holding that claims by
federal employee were barred under Bush even though one claim was
against coworkers because "[t]he purpose of denying a private cause
of action to federal employees is to ensure that they do not bypass
comprehensive and carefully balanced statutory and administrative
remedies in order to seek direct judicial relief"). Accordingly, the dis-
trict court correctly dismissed Hall’s Bivens claim.1

                                  III.

   Hall next argues that, even assuming that the special factor of fed-
eral employment mandates dismissal of her Bivens claim, that factor
does not counsel dismissal of her § 1985(1) claim. We disagree.

   Hall correctly maintains that Bush is not controlling with regard to
her § 1985(1) claim because Bush "dealt only with the effect of the
CSRA on the judicial implication of constitutional remedies, not with
the foreclosure of statutory claims." Spagnola v. Mathis, 809 F.2d 16,
30 (D.C. Cir. 1986), reh’g en banc granted in part, 859 F.2d 223
(D.C. Cir. 1988); see United States v. Lund, 853 F.2d 242, 248 (4th
Cir. 1988) (explaining that "cases holding that the comprehensive
nature of the remedies available to federal employees under the
CSRA preclude certain judicially-implied remedies for the personnel
practices the CSRA prohibits" are "completely inapposite" to question
of implicit repeal of express provision of a statute). Nevertheless, we
    1
   Because we affirm the dismissal of this claim on this ground, we do
not address Hall’s arguments concerning the alternative basis given by
the district court for the dismissal of the claim.
                             HALL v. CLINTON                               7
hold that Congress intended that the CSRA would operate to the
exclusion of all other statutory remedies for claims arising out of the
federal employment relationship. Because "Congress clearly intended
the CSRA to be the exclusive remedy for federal employees," the
comprehensive grievance procedures of the CSRA implicitly repealed
all other then-existing statutory rights of federal employees regarding
personnel decisions.2 Pinar v. Dole, 747 F.2d 899, 913 (4th Cir.
1984); see Petrini v. Howard, 918 F.2d 1482, 1484-85 (10th Cir.
1990) (per curiam) (explaining that the CSRA preempted state law
challenges to federal personnel decisions because the CSRA "was
intended to provide the exclusive procedure for challenging" such
decisions); Spagnola, 809 F.2d at 30 (holding that federal employee
was precluded from bringing § 1985(1) claim because "the CSRA is
the exclusive remedy for aggrieved federal employees advancing non-
constitutional claims").

   Hall maintains that her claim should not be precluded because nei-
ther Scott nor Clinton were her supervisor and because Clinton was
not a federal employee. Even if this is true, however, someone with
authority to do so made the personnel decisions of which Hall com-
plains, regardless of whether the decisions were influenced by some-
one without such authority. Allowing a federal employee to sue those
people who may have influenced a supervisor’s decision to take a cer-
tain personnel action "would create an obstacle to the attainment of
Congress’s goal of unifying challenges to federal personnel decisions
in a single administrative forum." Broughton v. Courtney, 861 F.2d
  2
    In any event, we note that the CSRA appears to provide a remedy for
all of the actions on which Hall premised her § 1985(1) claim. See 5
U.S.C.A. § 2301(b)(2) (West 1996) (stating that federal employees
"should receive fair and equitable treatment in all aspects of personnel
management"); 5 U.S.C.A. § 2302(b)(3) (West 1996) (prohibiting "repri-
sal for the refusal . . . to engage in . . . political activity"); 5 U.S.C.A.
§ 2302(b)(8)(A)(i) (West 1996) (prohibiting reprisal for the "disclosure
of information . . . which the employee . . . reasonably believes evi-
dences" the "violation of any law, rule, or regulation"); 5 U.S.C.A.
§ 2302(b)(9)(D) (West 1996) (prohibiting reprisal for "refusing to obey
an order that would require the individual to violate a law"); Fausto, 484
U.S. at 446 (describing 5 U.S.C.A. § 2302 as prohibiting "unlawful dis-
crimination, coercion of political activity, nepotism, and reprisal against
so-called whistleblowers").
8                          HALL v. CLINTON
639, 641 (11th Cir. 1988). Furthermore, knowledge by a supervisor
that making a particular personnel decision may give rise to a lawsuit
against those who have influence over him would no doubt discour-
age some supervisors from taking legitimate personnel actions. Cf.
Fausto, 484 U.S. at 445; Bush, 462 U.S. at 389. For all of these rea-
sons, the district court correctly determined that Hall’s 1985(1) claim
is precluded by the CSRA.3

                                 IV.

  In sum, the district court correctly dismissed Hall’s Fifth Amend-
ment Bivens and 42 U.S.C.A. § 1985(1) claims for lack of subject
matter jurisdiction because they are barred by the CSRA.

                                                          AFFIRMED
    3
   Because we affirm the dismissal of Hall’s § 1985(1) claim on this
basis, we do not address her arguments concerning the alternative basis
given by the district court for dismissing the claim.